FILED
                            NOT FOR PUBLICATION                             OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GUSTAVO McKENZIE,                                No. 13-56742

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01602-BEN-
                                                 RBB
  v.

R. CASILLAS; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Gustavo McKenzie appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the required

filing fee after revoking his in forma pauperis status under 28 U.S.C. § 1915(g).



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

interpretation and application of § 1915(g), Andrews v. Cervantes, 493 F.3d 1047,

1052 (9th Cir. 2007), and for an abuse of discretion a denial of leave to proceed in

forma pauperis, O’Loughin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by revoking McKenzie’s in

forma pauperis status because McKenzie has three strikes under § 1915(g), and

failed to allege that he was under imminent danger of serious physical injury. See

Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (if three of a prisoner’s

prior federal actions or appeals were dismissed as frivolous, malicious, or for

failure to state a claim, they count as “strikes” under § 1915(g), and the prisoner

cannot proceed in forma pauperis unless he or she is under imminent danger of

serious physical injury). Moreover, contrary to McKenzie’s contention, this

court’s denial of McKenzie’s application to proceed in forma pauperis in a prior

appeal counts as a separate strike from the district court’s order denying his

application to proceed in forma pauperis in the underlying action. See id.

(dismissals for failure to state a claim of a prisoner’s prior federal actions or

appeals counts as “strikes” under § 1915(g)).

      AFFIRMED.




                                            2                                       13-56742